Citation Nr: 0003699	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal.  

2.  Entitlement to an increased evaluation for a chip 
fracture of the right great toe, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
February 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a fracture of the right fifth 
metatarsal is manifested by complaints of numbness, 
intermittent pain and a sense of electricity in the right 
hand.  There is no ankylosis.  

3.  The veteran's chip fracture of the right great toe is 
manifested by complaints of discomfort, and intermittent 
pain.  Motion of the great toe is to 25 degrees of 
dorsiflexion and to 25 degrees of plantar flexion.  
Impairment is no more than moderate.  


CONCLUSIONS OF LAW

1.   The schedular criteria for a compensable disability 
evaluation for residuals of a fracture of the right fifth 
metacarpal, have not been met.  8 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.68, 4.70, 4.71a Diagnostic 
Codes 5216, 5227 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a chip fracture of the right great toe, have not 
been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for a fractured right fifth 
metacarpal and for a chip fracture of the right great toe in 
September 1970, and noncompensable evaluations were assigned 
for each disability.  These determinations were based on 
service medical records and a then current VA examination 
report.  

In December 1995, the veteran filed the current claim for 
increased evaluations.  In June 1996, he appeared at a 
personal hearing at the RO and gave testimony in support of 
his claim.  He stated generally that his disabilities had 
increased in severity and that his disabilities interfered 
with his ability to work.  He reported that he experienced 
pain, and has to wear arch supports.  He also stated that he 
had limitation of motion of the right great toe.  A complete 
transcript is of record.  

The veteran was examined by VA in July 1996.  He complained 
of a painful right great toe with some numbness.  He gave a 
history of foot complaints including having surgeries for 
hammertoes and for also having flat feet.  Examination showed 
a normal gait with no limp.  The veteran could walk on his 
heels and toes.  The great right toe was noted to be 
symmetrical, no edema, no tenderness and have 4/5 strength.  
The veteran could curl and dorsiflex all toes.  Sensation was 
insignificant.  The pertinent diagnosis was, fracture of the 
right great toe, symptomatic.  On VA examination of the hand 
that same month, it was noted that the veteran was right 
handed.  He stated that his right hand bothered him a lot and 
that he sometimes had a numb sensation.  The fifth metacarpal 
on the right was noted to be tender, and finger strength was 
5/5.  Range of motion of the fifth metacarpals was as 
follows: 85 degrees left; 80 degrees right; proximal 
interphalangeal flexion to 90 degrees; and distal 
interphalangeal flexion to 80 degrees.  Sensation to pinprick 
was insignificant. The diagnoses were, fracture right fifth 
metacarpal, and strain right fifth metacarpal.  

In August 1996, the RO increased the veteran's evaluation for 
residuals of a chip fracture of the great right toe to 10 
percent disabling.  

In January 1999, the veteran underwent a VA examination for 
disability evaluation.  The examiner noted that the claims 
file had been reviewed and the veteran's history was 
detailed.  The veteran reported having a sense of electricity 
in his right hand and numbness in the morning.  The veteran 
reported that activity such as picking up a hammer caused 
discomfort in the right hand and that he had no trouble 
handling objects such as keys or coins.  It was stated that 
there were no flare-ups which prevented activity at all.  It 
was noted that there were no symptoms upon specific 
questioning regarding the area of the right fifth finger.  
Regarding the right foot, the veteran denied daily pain.  He 
reported having some discomfort not related to any physical 
activity or to any weather change.  He stated that he had 
intermittent pain but no flare-ups of pain in which he is 
disabled for any period of time.  He reported using ibuprofen 
three times a day for relief.  There were no complaints of 
swelling or increased heat about the toe of feelings of 
stiffness.  It was noted that the veteran wore supports in 
his shoes for flat feet. It was also noted that the veteran 
had undergone surgery of the right foot.  

Examination of the right hand showed that the metacarpal 
phalangeal joints of all digits demonstrated full extension 
to zero degrees and 90 degrees of flexion.  There was no 
rotational deformity of the little finger, no palpable 
deformity and no visible deformity.  It was noted that the 
veteran could grasp firmly and could flex all of his digits 
to a point where the fingertips touched the palm at the 
median transverse fold of the palm.  No neurological 
abnormalities were noted.  It was opined that there was no 
change in degrees of range of motion during any time that the 
veteran might have pain, and it was noted that there was no 
atrophy.  

Examination of the right foot showed that the range of motion 
of the metatarsal phalangeal joints of the great toe were to 
25 degrees of dorsiflexion and 25 degrees of plantar flexion 
with a complaint of pain at the extremes.   It was noted that 
there were no deformities of the great right toe.  The 
examiner stated that the veteran wore arch supports due to 
his pes planus and because of the fracture of the right great 
toe.  It was also reported that the veteran had no symptoms 
whatsoever as a result of the fifth metacarpal.  It was 
reported that his symptoms had no objective or even 
subjective support on physical examination of the diagnosis.  

The examiner summarized that there was no weakness; that 
there was painful motion on passive plantare flexion of the 
right great toe.   It was noted that this degree of plantar 
flexion was not a functional disability since it did not 
occur during normal stance and gait.  The examiner stated 
that there was no ankylosis of the hands.  It was pointed out 
that the history of multiple operations to the veteran's 
forefeet and toes was not related to his injured great right 
toe, and that the great right toe had no bearing on the 
veteran's pes planus. 

The examiner opined that the service-connected disabilities 
have no effect on the veteran's employability.  This was 
stated to be because the fracture of the right toe did not 
affect the veteran's ability to stand or walk, and the injury 
to the right hand is completely healed because there is no 
functional disability or limitation.  X-rays of both the 
right hand and right foot were negative.  The diagnoses were, 
fracture right fifth metacarpal and fracture, right great 
toe.  

The veteran's right finger disability has been evaluated 
according to the schedular requirements of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, which refers to ankylosis of individual 
fingers.  Under the pertinent criteria, there is no 
compensable evaluation available for ankylosis of the right 
little finger.  Moreover, as the medical evidence of record 
indicates no disability, and no limitation of motion, a 
compensable rating under any pertinent diagnostic code is not 
warranted.

Under Diagnostic Code 5227, a zero percent disability rating 
is warranted for ankylosis of a finger other than the thumb, 
index finger, or middle finger on either the minor or major 
hand.  Since the veteran has full range of motion, this 
finger is not ankylosed.  Even if this finger were ankylosed, 
a compensable disability rating would not be available under 
Diagnostic Code 5227, unless there were extremely unfavorable 
ankylosis, which would be rated as analogous to amputation. 
Moreover, there is no medical evidence showing that the 
veteran has any limitation of function of the right little 
finger as a result of the inservice injury.  The examination 
in 1999 showed that the injury did not affect motion of the 
finger or function of the right hand, including grip 
strength.

The evidence associated with the veteran's claims file does 
not show that the criteria for a compensable disability 
rating have been met.  The Board notes the veteran's 
contentions of pain.  However, the objective medical evidence 
does not show any findings that would warrant a compensable 
disability rating.  There is no showing of ankylosis.  X-rays 
are normal and the veteran can grasp firmly.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor. However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his right little finger 
disability. The medical evidence does not show that he has 
any limitation of motion or function.  He complains of pain, 
but there is no objective evidence supporting that 
contention.  His complaint alone is not enough to warrant a 
compensable disability rating according to the schedule, 
absent objective findings to support his complaint.  

The veteran's fracture of the right great toe is currently 
rated based upon injury to the foot under Diagnostic Code 
5284.  According to Diagnostic Code 5284, moderate plantar 
fasciitis warrants a 10 percent evaluation.  Moderately 
severe plantar fasciitis warrants a 20 percent evaluation. 38 
C.F.R. § 4.71a.  

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's right great toe 
fracture residuals is not warranted. On review of the record, 
the evidence does not reveal that the veteran has moderately 
severe plantar fasciitis. The most recent examination report 
shows no deformity or no weakness, and his symptoms do not 
limit his functional impairment.  The examiner noted that 
there was painful motion of the right toe on passive plantare 
flexion but also noted that this did not occur during normal 
stance and gait and therefore was not a functional 
disability.  While it is shown that the veteran wears arch 
supports, these are noted to be due to his nonservice-
connected flat feet, at least in part.  

Based on the foregoing evidence, the veteran's right great 
toe disability can only reasonably be considered moderate.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation.  

In denying increased ratings, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995). Significantly, 
however, increased ratings are not warranted for pain as 
there is no competent evidence of such symptomatology as 
disuse atrophy or incoordination as would be expected to be 
associated with painful pathology warranting a rating higher 
than those currently assigned. Accordingly, these regulations 
do not provide a basis for increased ratings.  In addition, 
as discussed above, there is no showing of functional 
impairment due to service-connected disability.  

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment 
due exclusively to his hypertension.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The latest examination shows that the veteran is no longer 
employed after 19 years with General Motors.  He has argued 
that his disabilities interfered with his employment.  
However, there is no evidence that his service-connected 
disabilities caused marked interference with any employment 
since service.  The VA examiner has stated that the veteran's 
service-connected disabilities had no effect on his 
employability.  The examiner supported this conclusion with 
reasoning.   In essence, the record shows that the 
manifestations of his disabilities are those contemplated by 
the current evaluations which is based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Moreover, 
there is no evidence that the veteran has required frequent 
hospitalization for either disability.  While he has had 
several foot surgeries, the most recent VA examiner has 
indicated that the operations were not related to his right 
great toe disability.  Accordingly, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.  


ORDER

A compensable evaluation for residuals of a fracture of the 
right fifth metacarpal is denied.  

An increased evaluation for a chip fracture of the right 
great toe is denied.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

